NATIONWIDE LIFE INSURANCE COMPANY AND NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY DESCRIPTION OF ISSUANCE, TRANSFER AND REDEMPTION PROCEDURES FOR VARIABLE LIFE INSURANCE POLICIES PURSUANT TO RULE 6e-2(b)(12)(ii) and 6e-3(T)(b)(12)(iii) This document sets forth the administrative procedures that will be followed by Nationwide Life Insurance Company and Nationwide Life and Annuity Insurance Company, hereinafter individually and collectively referred to as "Nationwide," in connection with the issuance of its Flexible Premium Universal Life Insurance Policies (“Policy”), the transfer of assets held under the Policies, and the redemption by Policy owners of their interests in said Policies. Unless otherwise indicated, defined terms have the same meaning given them in the prospectus. I.
